DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/30/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/30/2022, with respect to claim 1 have been fully considered and are persuasive. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6: 6. (Currently amended) The lens module as described in claim [[3]] 1, wherein a second light-extinction ridge is provided on a surface of each of the plurality of first light-extinction ridges close to an optical axis of the lens barrel, a second light-extinction groove in communication with one of the plurality of first light-extinction grooves is formed between every two adjacent second light-extinction ridges, and the second light-extinction groove is flared in a direction facing away from the one first light-extinction groove.

Reasons for Allowance
Claims 1, 4, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach each of the plurality of first light-extinction grooves has a groove width gradually decreasing in a direction facing towards an optical axis of the lens barrel; a plurality of first light-extinction ridges spaced in a circumferential direction of the lens barrel protrudes from the inner side wall, and every two adjacent ones of the plurality of first light-extinction ridges define one of the plurality of first light-extinction grooves; each of the plurality of first light-extinction ridges comprises an end surface close to an optical axis, and two side surfaces extending from two sides of the end surface to the inner side wall of the lens barrel, wherein both connections between the two side surfaces and the end surface are chamfered, along with the structural limitations positively recited in claim 1. Claims 4 and 6-10 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (2018/0031798), Lin (2018/0003959), Ogasawara (2011/0109969), and Yoshikawa (2007/0291386) disclose relevant lens modules, but fail to remedy the deficiencies of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872